OPINION OF THE COURT
Per Curiam.
Respondent, admitted to practice on October 5, 1976, has *447tendered his resignation after the convening of a Panel by the Departmental Disciplinary Committee of the First Judicial Department to hear charges of professional misconduct.
The charges against respondent stem from the following actions by him: having commenced a personal injury action on November 8, 1986, in the names of Jose Lugo and Mildred Lugo when he was authorized solely to sue on behalf of Jose Lugo; having prepared a release settling the action which appeared to have been signed by Mildred Lugo but was in fact only signed by Jose Lugo; having permitted his wife to sign his name as the notary in said release and having thereafter signed the acknowledgment as notary without removing his wife’s signature; having endorsed both Jose and Mildred Lu-go’s name on the settlement check before depositing it into his escrow account; and having issued a check to Jose Lugo when the funds in the escrow account were as yet uncollected and then having commingled that account’s funds with his own by approving the bank’s cashing thereof on the basis of his firm’s account balance.
Respondent has submitted an affidavit dated February 29, 1988, tendering his resignation in accordance wdth the rules of this court (22 NYCRR 603.11). The affidavit states that respondent has no meritorious defense to the charges, and that his resignation is freely and voluntarily submitted, with full knowledge of the implications thereof.
The resignation is accepted and directed to be filed, and it is ordered that respondent’s name be stricken from the roll of attorneys, effective immediately.
Sullivan, J. P., Asch, Milonas, Kassal and Ellerin, JJ., concur.
Resignation accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.